DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/23/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 07/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered closest prior art on the record in reference to the disclose and claimed invention.
Khanna et al. (US 9,385,917), in reference to FIG. 3 and its corresponding description begins in column 4, line 33 to column 6, line 43 as summarized, teaches systems and methods for monitoring and detecting causes of failures of network paths in that the performance information from a plurality of nodes and links in a network are collected, aggregated, processed the aggregated performance information for detecting failures on the paths, and analyzed each of the detected failures to determine at least 
Cote et al. (US 2018/0248905), in reference to FIG. 16 and its corresponding description begins in paragraph [0146] to paragraph [0149] as summarized, discloses systems and methods for detecting abnormal behavior in a network comprising the functional limitations of obtaining performance monitoring data including production data, lab data, and simulated data; determining a model based on machine learning training with the performance data; receiving live performance data from the network; detecting an anomaly in the network using the live performance data with the model; and addressing the anomaly based on the detection to include notifying a network operator or replacing a faulty network device.  The disclosure is related to the claimed invention but fails to specifically suggest or render obvious the claimed limitations of "receive Performance Monitoring (PM) metrics and one or more alarms from the multi-layer network, and based on the information defining the topology, the PM metrics, and the one or more alarms, utilize a Machine Learning (ML) process to identify a problematic component from the plurality of NEs and links and to identify a root cause associated with the problematic component," structurally and functionally interconnected in a manner as claimed.


Additional references related to the disclose and claimed invention are listed in the below section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khanna et al. (US 9,385,917).
Cote et al. (US 2018/0248905).
Thampy et al. (US 2020/0092159).
Zafer et al. (US 2017/0302505).
Birk et al. (US 2020/0092026).
Shiner et al. (US 2018/0359029).
Mdini et al. (US 2020/0136891).
Cote et al. (US 2021/0385135).
Ryan et al. (US 2019/0379589).
Cote et al. (US 2019/0303726).
Boutaba et al., A comprehensive survey on machine learning for networking: evolution, applications and research opportunities, Journal of Internet Services and Applications, 99 pages, 2018.
Ruiz et al., Service-triggered Failure Identification/Localization Through Monitoring of Multiple Parameters, IEEE, 3 pages, September 22, 2016.
Rafique et al., Machine Learning for Network Automation: Overview, Architecture, and Applications [Invited Tutorial], IEEE, 18 pages, October 2018.
Dusia et al, Recent Advances in Fault Localization in Computer Networks, IEEE, 22 pages, 2016.

Josefsson, Root-cause analysis through machine learning in the cloud, University of UPPSALA, 45 pages, November 2017.
Wang et al, CloudRanger: Root Cause Identification for Cloud Native Systems, IEEE, 11 pages, 2018.
Alcatel-Lucent, Optical Management System (OMS) Release 6.3.4 Service Assurance Guide, 222 pages, September 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 09, 2022